-

                                                                                        333



            OFFICE     OF THE      Al-l-ORNEY            GENERAL       OF TEXAS
                                            AUSTIN




                                       opllllotlib.o-6673
                                       Ito :
                                           Ro a t
                                                OR lo r t8lnorflco
                                           8eo up kb dr &llr
                                                 8lOl in 1943.
              uo h8vo rour lotto
    attention to a oonfliot  botv
    end O-!56500,and 8 latt8r data
    to mrr. lwpfllr colmn, Chbi
    and Aooamts, rolatlagb A.
    qaeat that we advim *hat 0061
              Tim 1ottrr       to es.




                                                                     Saptombrr   1923
                                                                     Soptaabar   19Lf

                                                                     sopteabar 1943
                                                                     Soptaebrr1943
                                                                     saptrabrr 1943

                               l, Abiloru,Tour .                     septaabor 1943
                                                                     sopte*or 1943
                     ibP&OB,     TOu#        .   .   .   .   .   .   soptombor 1943
           15.00 Mrs. L. J. So b nr ido r ,
                     Amtin,    TIUI.         . . . . . .             soptembor 1943
           75.00 city     or   P a mp a .    .   .   l   . ,a    .   S*ptoatsr   1943
lkorrbls George EL Sheppard,FWo 2


       $200.00         s.    5. bird,
                   Kflgora,Taxcro. . . . . . Sagtratnr1943
            65.00 Yllsn WIlldi
                  Son Antonio, r* em8             . . . e   Ssptoabar   19;~
         125.00PotroloruButldlnar                  3.f
               Midland,Tax88 . . , . . . SrptaabaHi’1943
         100.61 P*trolouBwlLlds.na,      Ootobrr & to
                Midland,Tous . . . . . . Ootokr 25, 1943
                        that lrasrs On all et the lboro
          We are sdtisrd'
spaorsrroralramtod prim tb *J 7, 19 3. The ?eortj-•Qhth
s,.glslattwopssod sonata Bill k. 26b tArtlola 666b, T.A.&s.)
with the roqulrilisIjtitlOl ip both ho~~s8~ an6 it brotmo
lir80ti+0 OBylf 7, 19u. &OtiOBS 1 and 2 or this A& lm
#I   roilaer

            %~otfoa 1. ttrssrtrr 811 dopartmoats and
       88enoi08 0r tkn dtato Qwornmnt, mboa rontmi
       ~u40, IS nowlod for omryiaa on the ruoatl81
       tunatloao o r o & o l
                           h& o no loorr drprhanta ot the
       Stat* Qo~ornmsatt, 8hnll 8dQit                00 tb8 St0t0 ?hrd
       or    Control8 rrquootthemfor,      6itLtu the t7psr
       kind,    and size of balldl aymdad.      togrthrr wlth
       any     Other        no00888~      daser   tiOB, Snd St0tiqa C&o
       pnrpase         for shish        It wU1    0 tI8Od aad the nerd
       tharoror,
             'see. 2r The st8t8 Board 0r Control,upon
       roooipt of  raoh mquoit, rAd if the nom7 haa
       born mado lvellablo to pay the WItal tharron,
       and If, In tha dimration of the Board rash S~OO
       1~ nsrded,shall iorthuithldrartlssin a naws-
       paper, whloh has bran r@(ularlypublisha$end
       oi.roulatrd In the oity, or tQ*a, wham iaoh mnt-
       01 spaoa is sought,   ror bids on rtwh roatal spoo,
       ror tho PUS   lndloakd and iOr o prriod of not
       to @%OMd two yaorsr     artor suoh bids ham km
       rooolrsd by ths state  ,Bosrd 0r Controlat its
       prinoipalotfioa in Austin, TOI~I,and pabliol
       openad, tho award for suoh nntel 0Ontr0Ot WU I
       bo ntadato tha Lowrst and bost bidder,and upon
       sooh othor trrma 88 ma7 br au-d UPon. Ths
        kr~rr or ?,b loatraot, togothor’rith the notice
        or UIO IS-PI or tha state Board ot Controlwul
        b. gubaittrd to t&r Attornw Qaarra   0r Tome,
                                                                                       335

BooorablrOaorgs B, Shrpprrd,Pa&o 3


     who wlll QIUII to bo praparsd and oxsoutsd In
     l0OO?d~1 With00 th @ tOM #Or th 0 Sg.?~O#nt, 8M Y
     oontrao% in quadruplloatai  one Or which rlll I)o
     kept B7 la sh party thsnte,  oao by thr StakJ’
     Board of Control, antaoao by ths Attornof CHb-
     lr*l or Tam.     Tho partire to rush oontnot
     *ill bo tha dopartpoator agono of thr gimorn-
     unt a r *          th o r p o *s
                                    lD    188088 ad        the prey
     mating      ths     *pro    08 loasor.*
           In O~liloa Xw. O-5457 w hold 8hat    th%r Art 614
not osaoel, on tha rfrootl+a   date or th0 Aot an le~8sr
and ronkl   agnurnts ontom      into prior to Sr7 f
but that  all rush loasorrot&d br tsnrinrrtad on A&it:‘jl
1943, (ths lad of tho thm ourrantbiennium) ahd tbt a~’
lbrsqruat lure would hare to bo ootorodlnta la the aan-
olr prooorlkd bt 23eotlons 1 and 2 or the Aol.
              ko are soas8raltnrdto n-sitl~                  uSa       Opinloa x0.
O-5457, aad y e ao n lOrl8od that m worronta                     -7      bo lss~od
by you to pa7 any or the above ii0t0e okiu                       for       XWBt.

              nlneo    tho Lyialaton ham pnrerfkd                      l   a04e ior
tlu sro~rlPrgor 0frl00 8pOO by ths                mrlous       stat0        S~oEO1oS
and daprrtmenta, tho7 lro roatrlotod to thot node and muat
oompl7 with thosa roqalrraaats in ordrr to bind the Btato.
Fsrgusoa v. &lsoll 47 To%. 421. SOS alao lls~rar v. Rebid-
aon (Oom. App.), 2d 8. Wr. 133, lt 14l1
              WIOB      t&   LSgiSlStU~     hS8   spoken      ia plria
     langwe,           there Is no rocm for ooastmotion.                     nor,
     undor thooo oframstanoIo, srs tho oollrts to k
     oonorrnsdwith tho ~0110~ of the lorohsat or the
     jO8ti00     or    it8   Offoot.      AlOW thlr line mlr So-
     prrw      coart OS ror baok 80 us            oaso or irrgslkiry
     v, vOB YIamol,26 Toxr 469, 47l, 8816:
              ~'WMNlaa&aago Is plain and onanbQuop8,
     thor* la no room for eonrtruotlon. It Is navor
     ldalsslblato rorort to abtls and ,snioroo4 ooa-
     stmotionr  to ltilt or lxknd  the moaning of lan-
     gnago. Aad, whore words or osprs8SiOar &or0 Ss-
     qalrod l dotlnlto meaning la law, thor mat bo
     lo   lxpoundodr'*
                                                                                     336   ’*
HonorableOoorgo 8. Shrppard,           Pogo A


           Cbr Constltatloa prov1408that no groat or pub110
nmda shall bo -6s to la ln4lvldoa1out or Uo 8kto Trsas-
ury, lxoapt whon uao Is rori404 for by pra-•rlstlaf law.
S00tl~n 44, Art1810 III. Pt Is fwtkior proddo     t&8 -0
debt mhall bo o-to4    by or on bshalr or the Stato,"oxoopt
to supplr 088881dotlsl~nolor   of rovaneo, ropol la~aslon,
supprsss fLUarr~otl0u,  4stond th4 Stok in uor, dr pay oxlst-
14 dobti . . ., sootloa 49, Artlalr    XXI.  Undw    thoro    po-
vloloar It I# veil 8OttlO4 that  a0 001 ha8 MthOrSt7       t0 make
a ooatraot bindingoa tho Stat., sroopt uhsro hr 18 luthorlmd
so to do b7 tb Constitution or a preorl8tla4      ltatuto.      rt.
Worth Csvalr7 Glab I. Sheppard, 125 Ton. 339, II38. W. (2)         660;
Mloh01s v. Sktr,   32 8. 1. 452 State te &14urs, 163 S. W.
1020, writ rofusod) Stat0 v. Wt soa 71 for. 29X, 299, 9 S. 1.
155; State t, Forlstoln,79 S. 1. (1) 43, 48 (wrl?dlomliso4~
stats ‘I. an&a4 Cllnlo-Hospital,  W To& 393, $59 9. W. (2)
105.
           miss thr pwora of all Stat0 ortlooroare tlxod br
law, all poraons doalir@wit& them ara ehargsd~11th aotloo of
tho lialts  et UIoir authority an4 am bound at thslr psrll to
ssoorteln  eothor tho oontonplatodooatnot la dthln    the
ponrs   oontorln4.       Thor0 lo a0 oooaslon      la mob a 0804 ror
indulglagIn proscmptlms or in relying              on      lp p p r na o sr .
                                                                            Sta ta
v. Raglao Cllnlo-Horplt81,oupra.
           k   foallro      tha   harmhnoss ot oar holding,          b a t lro
pcmrrlossto alto? tha plain dlaarrtw or tho Oenatltotlon ln
Artlolo 2% Seotfon &&,an4 sootier 49 lnd Of the l.w3islatur~
In Art%010&66b, t.A.0.S.
           wo sau horrby wlthdrawlmgoar lsttor                 at Mar&       22,
1945, addrosss~    to -8.         *lSOB.
                                                   Yours      vary   truly

                                            ATTORwXY        WWUL      O?     TBKAS